Citation Nr: 1725725	
Decision Date: 07/06/17    Archive Date: 07/18/17

DOCKET NO.  09-02 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for claimed brain disease due to trauma also claimed as post-concussion syndrome.

2.  Entitlement to service connection for a claimed right knee disorder.

3.  Entitlement to service connection for a claimed left knee condition.

4.  Entitlement to service connection for the claimed Barrett's Esophagus.


ATTORNEY FOR THE BOARD

M.C. Boyd, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from June 1969 to April 1971.
These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

The Board remanded these claims for additional development in November 2014. The file has been returned to the Board for appellate consideration. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In November 2014 the Board remanded the claims and ordered that VA examinations be conducted for bilateral knee conditions, Barrett's esophagus, and brain disease due to trauma also claimed as post-concussion syndrome.

Pursuant to the November 2014 Board remand, VA examinations were obtained in September 2015; however, the opinions rendered by the examiner are inadequate.  In an October  2016 deferred rating decision, the RO found that the September 2015 examinations were insufficient for rating purposes because the examiner did not review the service treatment records noting that they were absent from VBMS.  The Veteran's service treatment records were available in VBMS and should have been reviewed.  The Board agrees with the findings of the RO and further notes that there has not been compliance with the Board's prior remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Since the prior examiner is no longer employed by VA, a fact that is documented in the claims file, the AOJ should, obtain new VA examinations from an appropriate physician, based on claims file review. 

As noted in the November 2014 Board remand, the Veteran seeks service connection for residuals of brain trauma and a right eye disorder, contending that these disabilities are the result of an explosion while serving in Vietnam, the result of which he was knocked unconscious.  The Veteran also reported that he injured his knees while in Da Nang, Vietnam.  The Veteran reports continuous problems since service.

With respect to the claimed Barrett's Esophagus, treatment records from the Ohio State University dated in 1980 revealed that the Veteran was seen for upper gastrointestinal bleeding with a 3 year history of melena.  Esophageal varices, distal esophagitis, and chronic inflammation of the stomach were noted.

The treatment summary indicated that the Veteran had been in excellent health until age 20 when he contracted falciparum malaria in service and was treated in Vietnam in 1970.  He had been doing well again until 1977, when he collapsed and was diagnosed with anemia.  Since then, he had episodes of tarry stools followed by marked anemia.  Private treatment records noted complaints of stomach pain and diagnosis of recurrent esophagitis in February 1985.  A diagnosis of Barrett's Esophagus was indicated in June 2004.

The Board points out that a layperson is competent to report on matters observed or within his or her personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The Veteran is also competent to testify about observable symptoms or injury residuals, such as knee pain and vision problems.  See 38 C.F.R. § 3.159(a)(2); Barr v. Nicholson, 21 Vet. App. 303 (2007).  Moreover, the Veteran is competent to report a continuity of symptomatology.  See Charles v. Principi, 16 Vet. App. 370 (2002).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should take appropriate steps to send to the Veteran a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to enable it to obtain any additional evidence not already obtained and pertinent to the claims of service connection for residuals of brain trauma, right eye disability, and right and left knee disabilities.  If the Veteran identifies any other pertinent medical records that have not been obtained, the AOJ should undertake appropriate development to obtain copies of those records.

If the AOJ is unsuccessful in its efforts to obtain any such evidence, it should so inform the Veteran and request that he submit the outstanding evidence.

2.  After the Veteran responds and all available records and/or responses from each contacted entity are associated with the claims file, the AOJ should arrange for the Veteran to be scheduled for examinations by a qualified examiner.  All records, to include service treatment records, the entire claims file (VBMS), and a copy of this remand must be made available to the examiner designated to examine the Veteran.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.

Barrett's Esophagus- The examiner should clearly identify all current gastrointestinal disabilities.  Then, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that a current gastrointestinal disability was incurred in service or is otherwise medically related to service.  In providing the requested opinion, the examiner should consider and address the 1980 private treatment report noting that the contracted falciparum malaria in service and continued complaints since service.

Right and Left Knee- The examiner should clearly identify all current right and/or left knee (ies).  Then, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that a current right or left knee disability was incurred in service or is otherwise medically related to service.

Brain disease due to trauma and vision problems of the right eye- The examiner should clearly identify all current disabilities related to the Veteran's complaints of head trauma and vision problems.  Then, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any related disability was incurred in service or is otherwise medically related to service, to include the Veteran's report of being knocked unconscious during service. 

In providing the requested opinion, the examiner is asked to consider and address VA treatment records noting that the Veteran's vision had worsened due to an explosion in service which rendered him unconscious for 4 days, as well as the November 2010 VA examination report noting that the Veteran's photophobia was more likely than not associated with the concussive trauma he experienced in service.

The examiner is advised that the Veteran is competent to report symptoms and treatment, and that his reports must be taken into account, along with the other evidence of record, in formulating the requested opinion.

The examiner should set forth all examination findings, along with the complete rationale for any conclusions reached. 

3.  After completing all indicated development, the AOJ should readjudicate the claims remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




